Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2016

                                     No. 04-15-00534-CV

           Patricia Jo KARDELL, Martin Murphy Snowden, Mickey Darrell Snowden,
                                and Mary Delilla Snowden,
                                       Appellants

                                               v.

  Edwin V. ACKER, Jr., Stephen Adolph Acker, Elaine Acker George, Shella Acker (Reinke)
                            Bonner, and Edwin Scott Acker,
                                      Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-06-001222-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
Sitting:       Karen Angelini, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court